DISMISS and Opinion Filed March 18, 2020




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00029-CV

                 BEVELYN GOODSON, Appellant
                             V.
   LISA ROBINSON, HAROLD RISER, AND ALL STATE INSURANCE,
                          Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-14048

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                         Opinion by Chief Justice Burns
      The filing fee, docketing statement, and clerk’s record in this case are past

due. By postcard dated January 10, 2020, we notified appellant the $205 filing fee

was due. We directed appellant to remit the filing fee within ten days and expressly

cautioned appellant that failure to do so would result in dismissal of the appeal. Also

by postcard dated January 10, 2020, we informed appellant the docketing statement

in this case was due. We cautioned appellant that failure to file the docketing

statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated February 13, 2020, we informed appellant the clerk’s record
had not been filed because appellant had not paid for the clerk’s record. We directed

appellant to provide, within ten days, (1) verification of payment or arrangements to

pay for the clerk’s record, or (2) written documentation that appellant had been found

entitled to proceed without payment of costs. We cautioned appellant that failure to

do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),

(c).




                                           /Robert D. Burns, III
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

200029F.P05




                                         –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BEVELYN GOODSON, Appellant                   On Appeal from the 44th Judicial
                                             District Court, Dallas County, Texas
No. 05-20-00029-CV          V.               Trial Court Cause No. DC-18-14048.
                                             Opinion delivered by Chief Justice
LISA ROBINSON, HAROLD                        Burns. Justices Molberg and Nowell
RISER, AND ALL STATE                         participating.
INSURANCE, Appellee

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

     It is ORDERED that appellees LISA ROBINSON, HAROLD RISER, AND
ALL STATE INSURANCE recover their costs of this appeal from appellant
BEVELYN GOODSON.


Judgment entered March 18, 2020




                                       –3–